DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 12, 2019, September 23, 2019, December 19, 2019, March 31, 2020 and January 4, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (JP62-216803; machine translation relied upon).
Regarding claim 1, Fukushima teaches a pneumatic tire comprising a tread portion, and a sponge member 3 extending in a tire circumferential direction and attached to a tire inner peripheral surface of the tread portion over an entire circumference thereof, wherein the sponge member includes a base portion attached to the tire inner peripheral surface of the tread portion, a plurality of protrusions protruding inward in a tire radial direction from the base portion and extending in a tire width direction, the protrusions being formed at intervals in the tire circumferential direction, and a plurality of recesses formed between the plurality of protrusions, corner R portions are formed in bottom corners of the recesses, and the figure teaches or suggests using a curvature radius of the corner R portions larger than 25% of a width of the recesses in the tire circumferential direction (machine translation at pages 1-2; figure 1(c)), therefore it would have been obvious to one of ordinary skill in the art to use a curvature radius of the corner R portions larger than 25% of a width of the recesses in the tire circumferential direction as being suggested by Fukushima (see figure 1(c)). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (see MPEP at 2125). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972).  
Regarding claim 2, Fukushima teaches that each of the recesses is formed as a semicircular arc portion protruding outward in the tire radial direction with a width in the tire circumferential direction as a diameter (figure 1(c)).
Regarding claim 4, Fukushima teaches that an angular R portion is formed in an angled part of a top of each of the protrusions (figure 1(c)).

Regarding claim 6, Fukushima teaches that each of the protrusions is provided with a hollow portion 6 penetrating the protrusion in the tire width direction (machine translation at page 1; figure 1(c)).
Regarding claim 8, Fukushima teaches that a formation pitch of a pair of the protrusions adjacent to each other in the tire circumferential direction is shorter than a ground contact length in the tire circumferential direction of the pneumatic tire (figure 1(c)).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima as applied to claim 1 above, and further in view of Kashiwai (JP2004-291855; machine translation relied upon).
Regarding claim 3, Fukushima does not specifically disclose a plurality of small protrusions formed in the recesses. Kashiwai teaches the use of small protrusions 81a across the entire surface of a sponge member (paragraphs [0021] and [0075]; figure 17). It would have been obvious to one of ordinary skill in the art at to use small protrusions as taught by Kashiwai across the entire surface of the sponge member of Fukushima in order to exhibit an even better air column resonance prevention effect (see Kashiwai at paragraph [0076]). It is noted that this configuration reads on having small protrusions being arranged in the recesses, because the claim does not require the absence of the small protrusions in other regions of the sponge member.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima as applied to claim 6 above, and further in view of Sakakibara (US Pub. No. 2016/0137010).
Regarding claim 7, Fukushima teaches that the hollow portion is cylindrical (figure 1(c)), but does not specifically disclose that a diameter of the hollow portion is equal to a thickness of the sponge member from a surface of each of the protrusions to the hollow portion. Sakakibara teaches the use of a .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima as applied to claim 1 above, and further in view of Yukawa (US Pub. No. 2003/0020320).
Regarding claims 9-10, Fukushima is not limiting as to the height and width of the sponge member, but does not specifically disclose the claimed height and width ranges. Yukawa teaches using a sponge member with a thickness of from 3.0 mm to 80% of the section height, overlapping the claimed range of height, and a width of from 20 mm to the tread width plus 40 mm (paragraph [0043]; figure 1), overlapping the claimed range of width. It would have been obvious to one of ordinary skill in the art to use height and width values as taught by Yukawa for the sponge member of Fukushima as known dimensions for a sponge member in a tire with the predictable result of a tire with dampened noise generation. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 10, 2021


/JUSTIN R FISCHER/               Primary Examiner, Art Unit 1749